282 S.W.3d 891 (2009)
Steven JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69537.
Missouri Court of Appeals, Western District.
May 19, 2009.
Susan L. Hogan, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Steven Johnson appeals the denial of his Rule 24.035 motion without an evidentiary hearing. On appeal, Johnson claims that the motion court clearly erred in denying his motion without an evidentiary hearing because Johnson alleged facts which, if true, would warrant relief; the allegations are not refuted by the record; and he was prejudiced by his trial counsel's errors. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).